15‐578‐cv 
Onitiri v. Seal Security LLC 
                                                                                                              
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
           
                    At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 3rd day of February, two thousand sixteen. 
 
PRESENT:  BARRINGTON D. PARKER, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                               Circuit Judges.   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
PETER ONITIRI, 
                               Plaintiff‐Appellant, 
 
                               v.                                                              15‐578‐cv 
                                                                                             
SEAL SECURITY, 
                               Defendant‐Appellee. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                                Peter Onitiri, pro se, Brooklyn, New 
                                                                        York. 
 
FOR DEFENDANT‐APPELLEE:                                                 Alan Serrins, Serrins Fisher LLP, New 
                                                                        York, New York. 
                     
              Appeal from a judgment of the United States District Court for the Eastern 

District of New York (Chen, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.   

              Plaintiff‐Appellant Peter Onitiri, proceeding pro se, appeals the district 

court=s grant of summary judgment in favor of his former employer, Seal Security, and 

dismissal of his claims under Title VII of the Civil Rights Act of 1964 and the Age 

Discrimination in Employment Act.    We assume the partiesʹ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal. 

              We review orders granting summary judgment de novo and focus on 

whether the district court properly concluded that there was no genuine issue as to any 

material fact and the moving party was entitled to judgment as a matter of law.    Miller 

v. Wolpoff & Abramson, LLP, 321 F.3d 292, 300 (2d Cir. 2003).    We draw all inferences in 

favor of the non‐moving party, but that ʺparty must come forward with specific 

evidence demonstrating the existence of a genuine dispute of material fact.ʺ    Robinson v. 

Concentra Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (quoting Brown v. Eli Lilly & Co., 

654 F.3d 347, 358 (2d Cir. 2011)).   

              Upon review, we conclude that the court properly granted Seal Securityʹs 

motion for summary judgment.    We affirm for substantially the reasons stated by the 


                                               2
district court in its February 5, 2015 decision.    As the district court found, a reasonable 

jury could only conclude that Onitiri was fired for a legitimate, non‐discriminatory 

reason:    he abandoned his post and was found sleeping in a clientʹs conference room 

with the lights off, in violation of Seal Securityʹs company policy. 

              We have considered all of Onitiriʹs arguments and find them to be without 

merit.    Accordingly, we AFFIRM the judgment of the district court. 

                                           FOR THE COURT:   
                                           Catherine OʹHagan Wolfe, Clerk 




                                              3